Chief Justice Agnew
delivered the opinion of the court, November 7th 1877.
If anything bo plain in the constitution, and the law passed to carry out the second clause of the first section of the eighth article relating to exemptions of churches from taxation, it is that a place of actual religious worship only can be exempted. A marked feature of this clause, which controls its interpretation, is, that no such words were used as churches, meeting-houses, or others, to designate the buildings themselves; but to prevent all doubt, the convention used the words “ actual places of religious worship.” In so doing, that body confined the scope of legislative power to the very use itself; thus taking away all excuse for loose interpretation as to the character of the building. It must be a place of religious worship. What more definite, to describe the use made of the place — a place, be it church, chapel, meeting-house, or cathedral ? The word place expresses simply locality, not hind, and hence qualifying words were necessary to denote the kind of place; therefore the convention said, “ of religious worship.” And not content with a single qualifying expression, it prefixed the word actual— “an actual place of religious worship.” Without religious worship held in it, tire place has no character. The convention did not mean to exempt a place merely; for this would be unmeaning, without something to characterize the place. But when that body said, “ an actual place of religious worship,” it expressed a general thought, which would embrace all kinds of buildings by simply defining the use, which was to be the ground of exemption. The debates in the convention clearly indicate this meaning, and hence it was said this language would not include buildings put up for church purposes, as for Sunday schools, lectures, and parsonages.
When we reach the Act of 14th May 1874, passed to carry out the exemption clause in the constitution, we discover, from its title and its text, the legislature intended to hold to the definition in the constitution. Thus the title says, “places of religious worship;” and the text says, “ all churches, meeting-houses, or other regular places of stated worship.” They must bo places of stated worship. The word stated means fixed, established, occurring at regular times, as, stated hours of business. So, statedly means at certain times, not occasionally. But the legislature was not content with the word “stated,” and the word “regular” was prefixed, and the *292sentence became, “regular places of stated worship.” It would be hard to find language that more clearly defines the use, which is the ground of the exemption.
It is thus clear, from both the constitution and the law, it is the use, not the building, which defines the exemption. But the use which is made of a place is a present fact, not something ideal or in contemplation merely. If religious or public worship have not been held in the place, indeed, statedly held in it, the place itself has not a character. At some day, distant or near, it may be intended to be used for stated public worship, but the fact that it is not now used strips it of its only title to exemption. This cathedral, a misnomer, indeed, for it is only an unfinished structure, intended to become a cathedral, has been in the course of construction several years, and when it will be finished and used for religious worship we know not. The great cathedral on Eighteenth street, in the city of Philadelphia, was many yeai’s in progress before it was finished — probably twenty. A'building intended for a church may never be finished, or its use may be changed. On what principle, under the new constitution, should the property be exempted from taxation before it can be used, when it is the use only which gives it a title to exemption ?
An argument is founded on the instances of unfinished courthouses, jails, school-houses, &c. It is inapplicable, however, for these buildings belong to a different branch of the exemption clause. It reads, “ exempt from taxation public property used for public purposes, actual places of l’eligious worship, places of burial,” &c. The first and second branches are wholly dissimilar. In the former the words “public property” have a wider meaning, and possibly might cover an unfinished building upon it, not yet in use. It might be argued that the property is used for a public purpose when a commencement to build is made upon it. But this cannot be attributed to the expressions “ actual place of religious worship,” or “a regular place of stated worship,” as we have seen it is the use which defines the place or locality used, in order to give' ground for the exemption.
It is therefore clear that this unfinished structure, misnamed a cathedral, is not an actual place of religious worship as defined in the constitution, nor a regular place of stated worship, as described in the law, and is, therefore, not entitled to exemption from payment of taxes.
The judgment should be affirmed.
Mercur, J., dissents.